DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim 10 recites the limitation "the tool" in Line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. (5649931).

In reference to claim 1, Bryant et al. disclose a clamping socket assembly (10) configured to have an adjustable inner diameter to alter a frictional force being applied to an outer surface of a body (12 and/or 22) having a threaded connection (at a lower end thereof see Figure 4), wherein the threaded connection is released when the body is rotated by a tool engaged with the clamping socket assembly (Column 1, Lines 6-9) , the assembly including:
a collet (14) having a first end (i.e. left end in figure 4 below), a second end (i.e. right end in figure 4 below), and a perimeter wall extending between the first and second ends (Figure 4), the second end being open and being configured to receive a body (12 and/or 22) such that an inner surface of the perimeter wall can frictionally engage the body (Figure 5);
the perimeter wall having a plurality of slots (see figure 3 below) extending therein, the slots extending into the second end and extending toward the first end to define a plurality of wings (30);
an outer surface of the perimeter wall including a threaded section (38) positioned adjacent to the first end (Figure 4);
a flaring section (see figure below) of the outer surface being positioned between the second end and the threaded section (see figure 4 below), the flaring section flaring outwardly and increasing in diameter as the flaring section extends away from the threaded section (Figure 4), the slots extending through the flaring section (Figures 1 and 3);
a sleeve (18) having a receiving end (i.e. right end of 18 in figure 4 below) for receiving the first end; and
the sleeve having an interior surface including internal threading (36) and being threadably engageable with the threaded section of the collet, wherein rotation of the sleeve in a first direction moves the receiving end toward the second end, the sleeve having a smaller diameter adjacent to the receiving end than the second end such that free ends of the wings are urged toward each other as the receiving end moves over the flaring section and toward the second end to decrease an interior diameter of the second end (Column 3, Lines 19-26 and Figures 4 and 5). 
[AltContent: textbox (Flaring section)][AltContent: textbox (Plurality of slots)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    300
    253
    media_image1.png
    Greyscale

[AltContent: textbox (Threaded section)]
[AltContent: arrow][AltContent: textbox (Receiving end of sleeve)][AltContent: arrow][AltContent: textbox (Distal end of sleeve)][AltContent: arrow][AltContent: textbox (Second end)][AltContent: ][AltContent: arrow]
    PNG
    media_image2.png
    374
    1037
    media_image2.png
    Greyscale

In reference to claim 2, Bryant et al. disclose that the first end of collet (14) includes a tool mating member (at 20 or at the inner opening that receives 20 therein) for engaging a tool (50), the sleeve having a distal end (see figure 4 above) with respect to the receiving end, the distal end being open and in communication with the tool mating member to allow the tool to extend through the distal end and engage the tool mating member (see Figures 4 and 5). 

In reference to claim 3, Bryant et al. disclose that the first end includes a tool mating member (at 20 or at the inner opening that receives 20 therein) for engaging a tool (50), the sleeve having a distal end (see figure 4 above) with respect to the receiving end, the distal end being open to allow said first end to extend through said distal end such to allow the tool to engage the tool mating member (see Figures 4 and 5).
In reference to claim 4, Bryant et al. disclose that the interior surface of the sleeve adjacent to the receiving end tapers (at 40) inward such that an internal diameter of the sleeve decreases from the receiving end toward the distal end (see figure below).

    PNG
    media_image3.png
    270
    293
    media_image3.png
    Greyscale


In reference to claim 10, Bryant et al. disclose a method of gripping a body (12 and/or 22) of a threaded fastener, the method including: 
positioning the body in a collet (14), the collet having a first end (i.e. left end in figure 4 previously shown above) and a second end (i.e. right end in figure 4 previously shown above), the second end receiving the body, the first end including a tool mating member (at 20 or at the inner opening that receives 20 therein), the collet having a perimeter wall having a plurality of slots (see figure 3 previously shown above) extending therein, the slots extending into the second end to define a plurality of wings (30);
positioning a sleeve (18) on the collet, the sleeve having a receiving end (i.e. right end of 18 in figure 4 previously shown above) receiving the first end and a distal end (i.e. left end of 18 in figure 4 previously shown above) positioned opposite of the receiving end, the distal end having an opening therein being in communication with the tool mating member, the sleeve including internal threading (36), the collet having an outer surface including a threaded section (38);
rotating the sleeve in a first direction to threadably couple the sleeve to the collet such that the receiving end moves toward the second end and urges the wings into frictional engagement with the body (Column 3, Lines 19-26 and Figures 4 and 5);
engaging the tool mating member with a tool (at 16/50, Column 3, Lines 27-45); and
rotating the tool (at 54 and by rotating element 32) to rotate the collet and the body (Column 1, Lines 6-9, Column 3, Lines 3-4 and Column 3, Lines 19-26).

In reference to claim 11, Bryant et al. further disclose including the sleeve abutting a flaring section (see figure 4 previously shown above) of the outer surface, the flaring section being positioned between the second end and the threaded section (see figure 4 previously shown above), the flaring section flaring outwardly and increasing in diameter as the flaring section extends away from the threaded section, the slots extending through the flaring section (see figures 3 and 4 previously shown above).

In reference to claim 12, Bryant et al. further disclose including the interior surface of the sleeve adjacent to the receiving end tapering inward (at 40) such that an internal diameter of the sleeve decreases from the receiving end toward the distal end (see figure on page 7 previously shown above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (5649931) in view of Biedermann et al. (2015/0257797).

In reference to claims 5 and 6, Bryant et al. disclose the claimed invention as previously mentioned above, but lack, the sleeve has a break therein and including a first section and a second section, the first section including the distal end and the internal threading, the second section including the receiving end.
	However, Biedermann et al. teach that it is old and well known in the art at the time the invention was made to provide a sleeve (formed from element 3 and 4, see Figure 1) with a break therein (see break or space extending between element 3 and element 4 in Figure 1) and including a first section (4) and a second section (3), the first section including a distal end (i.e. upper end of element 4 in Figure 4) and internal threading (43), the second section including a receiving end (i.e. lower end of element 3 in Figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sleeve, of Bryant et al., with the known technique of providing a sleeve with a break and includes a first section and a second section, the first section including the distal end and the internal threading, the second section including the receiving end, as taught by Biedermann et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively moves the sleeve into first and second positions thereby more effectively holding and inserting a fastener while providing a safe and robust connection between fastener and the device and which also allows a user to more easily replace broken or worn down parts without having to replace the entire device.
In addition, the examiner notes that it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the sleeve, of Bryant et al., from a first section and a second section, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this situation, forming the sleeve into two components further allows a user to more easily replace broken or worn down parts without having to replace the entire device. 

In reference to claims 7 and 8, Biedermann et al. disclose that the first section includes a shoulder (see figure below) being abuttable against the second section to urge the second section toward the second end of the collet.
[AltContent: arrow][AltContent: textbox (Shoulder)]
    PNG
    media_image4.png
    591
    417
    media_image4.png
    Greyscale

In reference to claim 9, Bryant et al. disclose the claimed invention as previously mentioned above, but lack, the sleeve has a break therein and including a first section and a second section, the first section including the distal end and the internal threading, the second section including the receiving end, and that the first section includes a shoulder being abuttable against the second section to urge the second section toward the second end of the collet.
	However, Biedermann et al. teach that it is old and well known in the art at the time the invention was made to provide a sleeve (formed from element 3 and 4, see Figure 1) with a break therein (see break or space extending between element 3 and element 4 in Figure 1) and including a first section (4) and a second section (3), the first section including a distal end (i.e. upper end of element 4 in Figure 4) and internal threading (43), the second section including a receiving end (i.e. lower end of element 3 in Figure 4) and that the first section includes a shoulder (see figure previously shown on page 11 above) being abuttable against the second section to urge the second section toward the second end of the collet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sleeve, of Bryant et al., with the known technique of providing a sleeve with a break and includes a first section and a second section, the first section including the distal end and the internal threading, the second section including the receiving end and that the first section includes a shoulder, as taught by Biedermann et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively moves the sleeve into first and second positions thereby more effectively holding and inserting a fastener while providing a safe and robust connection between fastener and the device and which also allows a user to more easily replace broken or worn down parts without having to replace the entire device.
In addition, the examiner notes that it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the sleeve, of Bryant et al., from a first section and a second section, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this situation, forming the sleeve into two components further allows a user to more easily replace broken or worn down parts without having to replace the entire device. 
In reference to claims 13 and 14, Bryant et al. disclose the claimed invention as previously mentioned above, but lack, the sleeve has a break therein and including a first section and a second section, the first section including the distal end and the internal threading, the second section including the receiving end, and that the first section includes a shoulder being abuttable against the second section to urge the second section toward the second end of the collet.
	However, Biedermann et al. teach that it is old and well known in the art at the time the invention was made to provide a sleeve (formed from element 3 and 4, see Figure 1) with a break therein (see break or space extending between element 3 and element 4 in Figure 1) and including a first section (4) and a second section (3), the first section including a distal end (i.e. upper end of element 4 in Figure 4) and internal threading (43), the second section including a receiving end (i.e. lower end of element 3 in Figure 4) and that the first section includes a shoulder (see figure previously shown on page 11 above) being abuttable against the second section to urge the second section toward the second end of the collet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sleeve, of Bryant et al., with the known technique of providing a sleeve with a break and includes a first section and a second section, the first section including the distal end and the internal threading, the second section including the receiving end and that the first section includes a shoulder, as taught by Biedermann et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively moves the sleeve into first and second positions thereby more effectively holding and inserting a fastener while providing a safe and robust connection between fastener and the device and which also allows a user to more easily replace broken or worn down parts without having to replace the entire device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graham (6997086) discloses a locking screwdriver that includes a sleeve (30) that compresses an inner collet (2, see Figure 17) into first (see Figure 3) and second (see Figure 4) positions for engaging with a fastener (60). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723